Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 3, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  154693 (41)                                                                                              Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  TERRELL ALBERT BISHOP,                                                                            Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 154693
                                                                   COA: 333757
  DEPARTMENT OF CORRECTIONS DIRECTOR
  and DEPARTMENT OF CORRECTIONS,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 1, 2018
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 3, 2018
         t0625
                                                                              Clerk